Exhibit 10.28

 

LOGO [g444128logo.jpg]

Robert W. Baird & Co.

Pre-Programmed Corporate Stock Repurchase Plan

 

COMPANY’S NAME (the “Corporation”):

    Cambium Learning Group, Inc.

  

CONTACT’S E-MAIL:

brad.almond@cambiumlearning.com

CORPORATION CONTACT:

    Brad Almond

  

CONTACT’S PHONE:

214-932-3208

CORP’S BAIRD

ACCOUNT NO.:

 

¨¨¨¨ –  ¨¨¨¨

  

CORPORATION’S TRADING SYMBOL:

ABCD

The following are the Corporation’s advance instructions authorizing and
directing Robert W. Baird & Co. (“Baird”) to purchase shares of common stock in
the Corporation (“Shares”) for the Corporation’s Baird account set forth above
pursuant to the Pre-Programmed Corporate Stock Repurchase Plan (“Plan”) set
forth below:

 

1.

Plan Term. Subject to the other terms and conditions of this Plan, the
Corporation authorizes and directs Baird to repurchase Shares for the
Corporation’s Baird account during the following time period (complete start
date and end date):

From and starting on July 5, 2012 to and including May 31, 2013 (the “Term”).

 

2.

Trade Date(s). Subject to the other terms and conditions of this Plan, the
Corporation hereby authorizes and directs Baird to repurchase Shares for the
Corporation’s Baird account on or at the following dates or times during the
Term set forth above (check and complete all applicable boxes) (each, a “Trade
Date”):

 

  ¨

Specific date(s):                                              .

  ¨

Subject to the formula set forth below.

  þ

Any date during the Term that the Shares are trading below the per share price
ceiling set forth below.

 

3.

Price Limit. Subject to the other terms and conditions of this Plan, the
Corporation hereby authorizes and directs Baird to repurchase Shares for the
Corporation’s Baird account, subject to the following price limit(s) (check and
complete all applicable boxes):

 

  þ

Per share price ceiling (maximum per share price, excluding brokers’ commissions
and transaction fees): $ 1.75.

  ¨

Pursuant to the formula set forth below.

 

4.

Amount Limit. Subject to the other terms and conditions of this Plan, the
Corporation hereby authorizes and directs Baird to repurchase Shares for the
Corporation’s Baird account, subject to the following amount limitation(s)
(check and complete all applicable boxes):

 

  ¨

Maximum number of Shares:                                     .

  þ

Maximum dollar value of Shares (excluding brokers’ commissions and transaction
fees): $ 5,000,000.

  þ

Daily limit of 25% of trading 20 day average.

 

5.

Repurchase Formula: Subject to the other terms and conditions of this Plan, the
Corporation hereby authorizes and directs Baird to repurchase Shares for the
Corporation’s Baird account pursuant to the following formula or directions
(attach further specific directions, if necessary):

The Corporation understands and agrees that, upon Baird’s receipt of this
executed Plan (and any other documents that Baird may require), Baird is hereby
authorized and directed to use its discretionary authority to purchase Shares on
behalf of the Corporation according to the Plan set forth above and that, unless
a duly authorized representative of the Corporation revokes or modifies this
Plan in writing delivered to Baird at least three (3) days prior to the next
scheduled Trade Date otherwise designated above, purchases of Shares under this
Plan will be executed by Baird in its discretion without prior consultation with
or notice to the Corporation. Any duly authorized representative of the
Corporation has the right to cancel any otherwise scheduled repurchase of Shares
in writing delivered to Baird at least three (3) days prior to the next
scheduled Trade Date otherwise designated above, but that any such cancellation
will result in the termination of the Plan set forth above. If any of the
Corporation’s instructions set forth above result in conflicting, ambiguous or
confusing directions, the Corporation hereby authorizes and directs Baird to use
its discretion to effect whichever instructions of the Corporation set forth
above it so determines. Baird will use its commercially reasonable best efforts
to repurchase the Corporation’s Stock under the Plan in compliance with Rule
10b-18 under the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder. The Corporation understands and agrees that
any Share purchases pursuant to the Plan are not exempt from, and that the
Corporation must comply with, all otherwise applicable securities laws and
regulations.

On behalf of the Corporation, the undersigned duly authorized officer thereof,
hereby represents to, and agrees with, Baird as follows:

 

  •  

The Corporation will ensure that, without advance notice or request from Baird,
the Corporation’s Baird account set forth above will contain sufficient cash
balances upon settlement date of the shares purchased to cover the entire
purchase price for all Shares purchased for the Corporation’s account pursuant
to the above Plan, together with all brokerage commissions and transaction
costs. If the Corporation’s account does not contain sufficient immediately
available funds to timely satisfy such purchase and payment obligations, Baird
is hereby authorized and directed to, in its discretion, sell other securities
held in the Corporation’s account to satisfy such purchase obligations or to not
effect or cancel any purchases of Shares and/or terminate this Plan.

  •  

I am a duly authorized officer of the Corporation with the full power and
authority to enter into a legally binding contract on behalf of the Corporation
to effect the purchase of Shares on behalf of the Corporation pursuant to the
Plan.

  •  

As of the date hereof, after due inquiry, I am not aware of any undisclosed
material information about the Corporation.

  •  

I, or another duly authorized representative of the Corporation, will notify
Baird in writing of any planned distributions of Shares by the Corporation that
may occur during the term of the Plan.

  •  

The Corporation will indemnify and hold harmless Baird from and against any
losses incurred by, claims made or actions brought against, Baird arising out of
the breach of any of the Corporation’s agreements or representations set forth
in this Plan.

 

Corporation Name: Cambium Learning Group, Inc.

  

Date: 6/5/2012

By: /s/ Brad Almond                                        

  

Print Name and Title: Brad Almond, CFO

  

Robert W. Baird & Co. Member SIPC. First Use: 04/2008